Citation Nr: 0945506	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/hiatal hernia claimed as secondary to 
the Veteran's service-connected residuals of prostate cancer 
surgery.  

3.  Entitlement to service connection for ventral hernia 
claimed as secondary to the Veteran's service-connected 
residuals of prostate cancer surgery. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from July 1967 
to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  March 2004 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The PTSD service connection claim is remanded for several 
reasons.  First, there is conflicting information in the case 
file regarding the Veteran's claimed service in Southeast 
Asia during the Vietnam conflict.  While the Board does not 
necessarily disbelieve the Veteran's averments of service 
there and the events he contends have led to his having PTSD, 
the Veteran's DD Form 214, Report of Transfer or Discharge, 
specifically states that the Veteran did not have service in 
Vietnam,  Indochina, or Korea during the time of the Vietnam 
conflict.  While there is other evidence in the file strongly 
suggesting service there at that time, the Board cannot 
decide that issue until the official record's discrepancy is 
resolved.  On remand the agency of original jurisdiction 
(AOJ) will be asked to correct this deficiency by making 
enquiries through the service department, since the DD-214 of 
record came from the National Personnel Records Center 
(NPRC).  

Related to the foregoing concern is the fact that the 
Veteran's DD-214 shows receipt of only the National Defense 
Service Medal, the Air Force Longevity Service Award, and the 
Small Arms Expert Marksman ribbon, none of which is 
indicative of participation in combat.  On remand the AOJ 
will be asked to take whatever steps are necessary to 
determine if the Veteran received any other awards.  

Also, the Board notes that one of the medical opinions 
related to this claim, an August 2008 QTC fee-based 
examination, evidently relied on information given him by the 
Veteran that he had "numerous medals, [including] various 
Vietnamese Service Medals and Flying Medals."  Since the 
record does not show receipt of any such medals, if there is 
no other documentation of them, the reliability of the QTC 
medical opinion that the Veteran has PTSD is called into 
question. 

Finally as regards the PTSD issue, the QTC examiner noted 
that the Veteran had been seen in extensive interview in 
2007, and reviewed the claimed traumatic events experienced 
by the Veteran.  The examiner noted that, at that time, 
notwithstanding the claimed traumatic events and the averred 
persistent avoidance and numbing and moderate avoidance of 
activities, places, and people, as well as problems with 
sleep, "[w]e felt that [the Veteran] did not meet the 
criteria for posttraumatic stress disorder at that time."  
The examiner continued that it was clear to him that the 
Veteran now meets the criteria for PTSD.  This examiner gave 
no explanation for what specific differences were discovered 
in the course of the August 2008 examination and why they 
warranted a changed medical opinion.  On remand the AOJ will 
be asked to query the August 2008 QTC examiner with a view to 
obtaining a detailed analysis of the 2007 interview as it 
relates to the specific PTSD diagnostic criteria in the DSM-
IV, a detailed analysis of the 2008 interview as it relates 
to the specific PTSD diagnostic criteria in the DSM-IV, and 
an analysis discussing the specifics of changes between the 
2007 interview and the 2008 examination that warranted a 
changed opinion.  

The Board must remand the other two issues because there is 
no indication in the record that the Veteran was ever 
notified of the criteria for assigning disability ratings or 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and relevant case law, is 
completed.  Specifically, the RO must 
review the information and the evidence 
presented with the claims and provide the 
claimant with notice of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements of 
the service connection claims as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AOJ should take the steps 
necessary to determine whether or not the 
annotation on the Veteran's DD-214 
stating that he never served in Indochina 
or in Vietnam is accurate.  If 
inaccurate, evidence reflecting an 
accurate account of the Veteran's 
service, preferably but not necessarily a 
DD-215, Correction to DD Form 214, 
Certificate of Release or Discharge From 
Active Duty, should be obtained from the 
service department and included in the 
record.  

3.  The AOJ should also ascertain through 
the service department if the Veteran has 
been awarded any other medals for his 
claimed service in Southeast Asia.  If 
other medals have been awarded, evidence 
of them must be included in the record.  

4.  The AOJ should then contact the QTC 
examiner, Dr. I.L., who examined the 
Veteran in August 2008, and ask him to 
provide an ammendment to his examination 
report.  Dr. L. should be provided the 
Veteran's case file, including any 
information newly discovered as a result 
of the actions requested in paragraphs 2. 
and 3., above.  Dr. L. should be asked to 
provide a detailed analysis of the 2007 
interview as it relates to the specific 
PTSD diagnostic criteria in the DSM-IV, a 
detailed analysis of the 2008 examination 
as it relates to the specific PTSD 
diagnostic criteria in the DSM-IV, and an 
analysis discussing the specifics of 
changes between the 2007 interview and 
the 2008 examination that warranted a 
changed opinion between 2007, which did 
not diagnose PTSD, and 2008, which did.  

If Dr. L. is no longer available, the 
Veteran should be afforded another PTSD 
examination to determine whether the 
Veteran does or does not have PTSD that 
is a result of specific stressors 
experienced in service in Vietnam.  If a 
new examination is required, the examiner 
should be asked to provide a diagnosis, 
in accordance with the DSM-IV, of any 
diagnosed mental disorder.  If the 
diagnosis is PTSD, the examiner should 
provide a detailed discussion regarding 
the claimed stressors that underpin the 
PTSD diagnosis.  The examiner should also 
provide an analysis of how the Veteran's 
symptoms satisfy the diagnostic criteria 
found in DSM-IV.  

The veteran's claims file, including a 
copy of this remand and any information 
newly discovered as a result of the 
actions requested in paragraphs 2. and 
3., above, must be made available to the 
examiner for review in connection with 
the examination.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions and analysis.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


